              Case 1:20-cv-01106-LGS Document 139 Filed 08/17/21 Page 1 of 2



IAN G. DIBERNARDO
direct dial: +1.212.209.4879
idibernardo@brownrudnick.com



August 17, 2021



VIA ELECTRONIC FILING                        Application granted. The document at Dkt. No. 79 shall be
                                             sealed for substantially the reasons the parties provide in
Honorable Lorna G. Schofield                 their joint letter motion.
United States District Court
Southern District of New York                Dated: August 17, 2021
500 Pearl Street                                    New York, New York
New York, New York 10007

RE:        Kewazinga Corp. v. Google LLC, Case No. 1:20-cv-1106-LGS (S.D.N.Y.)
              Joint Request Regarding Sealing of Dkt. No. 79

Dear Honorable Judge Schofield:

The parties submit this joint letter motion regarding the sealing of Dkt. No. 79.

On August 17, 2021, the Court entered an Order (Dkt. No. 137) granting the parties’ Joint
Motion to Seal (Dkt. Nos. 106, 107) certain portions of the papers associated with the parties’
cross motions for summary judgment.

In the motion, the Court found that the Joint Motion to Seal did not address Dkt. No. 79 and
therefore ordered that the temporary seal on it be lifted.1

Dkt. No. 79, however, was previously ordered stricken from the record by the Court, see Dkt.
No. 92 (ordering, “The Clerk of the Court is respectfully requested to strike the filings at Dkt.
Nos. 78, 79, 81, 82, 83, and 85”), August 4, 2020 ECF entry (“***STRICKEN DOCUMENT.
Deleted document [78, 79, 81, 82, 83 and 85] from the case record. The document was stricken
from this case pursuant to [92] Memo Endorsement.”), which is the reason why it was not
addressed in the Joint Motion to Seal.

Accordingly, the parties respectfully request that the Court order that Dkt. No. 79 be removed
from the record pursuant to its order striking it and/or keep the document under seal so that its
contents do not become publicly accessible. Should the Court desire an additional briefing
and/or motion, the parties respectfully request the opportunity to provide such briefing and that
the document be kept under seal until the Court can consider the parties’ arguments.2


1
 The Court made the same finding with respect to Dkt. No. 85. Dkt. No. 85, however, is the public version of Dkt.
No. 79 and does not contain any material that the parties contend needs to be sealed and is therefore not the subject
of this letter.
2
  The parties note that Dkt. No. 79 is substantially similar to Dkt. No. 93, which was addressed in the Joint Motion
to Seal and which the Court ordered should remain sealed. See Dkt. No. 137.
        Case 1:20-cv-01106-LGS Document 139 Filed 08/17/21 Page 2 of 2

         Honorable Judge Schofield
         August 17, 2021
         Page 2




Dated: August 17, 2021                 Respectfully submitted,

/s/ Ian G. DiBernardo                  /s/ Ameet A. Modi
Ian G. DiBernardo                      John M. Desmarais
Kenneth L. Stein                       jdesmarais@desmaraisllp.com
Timothy J. Rousseau                    Steven M. Balcof
BROWN RUDNICK LLP                      sbalcof@desmaraisllp.com
7 Times Square                         Elizabeth Weyl
New York, New York 10036               eweyl@desmaraisllp.com
Tel: (212) 209-4800                    Ryan Dowell
Fax: (212) 209-4801                    rdowell@desmaraisllp.com
idibernardo@brownrudnick.com           DESMARAIS LLP
kstein@brownrudnick.com                230 Park Avenue
trousseau@brownrudnick.com             New York, New York 10169
                                       Tel: (212) 351-3400
Timothy K. Gilman                      Fax: (212) 351-3401
Saunak K. Desai
Gregory R. Springsted                  Ameet A. Modi
STROOCK & STROOCK & LAVAN LLP          amodi@desmaraisllp.com
180 Maiden Lane                        Yong Wang (pro hac vice)
New York, New York 10038               lwang@desmaraisllp.com
Tel: (212) 806-5400                    DESMARAIS LLP
Fax: (212) 806-6006                    101 California Street
tgilman@stroock.com                    San Francisco, California 94111
sdesai@stroock.com                     Tel: (415) 573-1900
gspringsted@stroock.com                Fax: (415) 573-1901

                                       Tuhin Ganguly (pro hac vice pending)
                                       tganguly@desmaraisllp.com
                                       DESMARAIS LLP
                                       1701 Pennsylvania Avenue NW, Suite 200
                                       Washington, D.C. 20006
                                       Tel: (202) 451-4900
                                       Fax: (202) 451-4901

Counsel for Plaintiff                  Counsel for Defendant
Kewazinga Corp.                        Google LLC
